Order entered April 26, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01480-CV

                             PLANO AMI LP, ET AL, Appellants

                                                V.

                                ERWIN CRUZ, M.D., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-16274-E

                                            ORDER
       We GRANT appellants’ April 22, 2013 motion for an extension of time to file their

respective briefs. Appellants shall file their respective briefs on or before Monday, June 3, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE